3M,0Sfl-02-
                         Tr. Ct. No.   12-14-00138-CR

IN RE BRYAN G. WILSON                               IN THE COURT

    MOTION DISMISSED                                     crimbkl appeals RECEIVED M
    OATF- /3-ffi>~P                            '                    ^OURT OF CRIMINAL APPEALS
     BY:_£0_——•                                     °FTEXAS                  FEB 172015 '
                  /•     EQUAL PROTECTION REQUEST FOR
                       MEMORANDUM, FACTS, FINDINGS AND
                             CONCLUSIONS OF LAW                           AM ACQS
     In the cause No. 12-14-00138CR before the court of Criminal appeals,
relator Bryan G. Wilson, in pro se, requests a memorandum, facts, findings
and conclusions of law rendered by the Honorable justices.
     Relator supplies 14th Amend. U.S. Const, Tx. Const. Art 5 $4,5, Tx.
VACCP Art. 4.04, TRAP 47, 77 as applicable authorities. Relator supplies
under TRAP 47 that "the court of appeals must hand down a written opinion that
is as brief as practicable but that addresses every issue raised and necessary
to. final disposition...". This is repeated in TRAP 77.1, "in each case that
is argued or submitted...the court will hand down a written opinion...".
     In TRAP 77.2 "signing" it is given in mirror of TRAP 47.2(a); "each
opinion of the court must be designated either an "opinion" or a "memorandum
opinion" "and'- rtthe names of the judges must be noted on all written opinions
or orders of the court or a panel of the court."
     Relator supplies that notification of original application for writ of
mandamus had been received and presented to the court as of 11/24/2014. The
next "notice" of a sort, declared, a denial of relators Motion for leave to file
the original application for writ of mandamus dated 1/21/2015. The problem lies
herein that a "white card" notice does not satisfy any of the above quoted
authorities, and does not supply a certifiable proof that the court of criminal
appeals and its justices has received, deliberated upon and addressed every
issue raised before it in relators filings which consist not of one single
document but many; motion for leave to file being only one and not the
original writ of mandamus. Certenly, the clerk of the court of criminal
appeals has not in any circumstances interfered with these processes of law
or procedure.
                                   -2-

     That is why the relator requests under the stated authorities the proof
and process due him in accordance with the equal protection clause of the U.S.
Constituion; without said memorandum, opinion, -ifacts, findings or conclusions
of law signed by the justices, the relator cannot, for federal court purposes,
produce the documentation necessary for due process. Relator,urges this
request be answered in the good faith that it is proffered.




                                                  11041792
                                             W.P. Clements unit
                                             9601 Spur 591
                                             Amarillo, Tx. 79107-9606




                         CERTIFICATE OF SERVICE


     I hereby certify I have placed the document entitled request for equal
protection for memorandum, facts, findings nand conclusions of law in the
prison mail box of the W.P. Clements unit, postage pre-paid and addressed to
Clerk, Court of criminal appeals, P.O. Box 12308 Capitol. Station, Austin,
Tx. 78711 on this the //7ff day of February, 2015. Sworn to under penalty
of perjury.